


EXHIBIT 10.24

 

AMENDMENT NO. 1 TO

RESTATED LICENSE AGREEMENT

 

THIS AMENDMENT NO. 1 to the Restated License Agreement (this “Amendment”), is
made and entered into on the day of 1st day of December 2011, between Cherokee
Inc., (“Licensor”), and TARGET GENERAL MERCHANDISE, INC., a Minnesota
corporation and a wholly owned affiliate of Target Corporation, with its
headquarters at 1000 Nicollet Mall, Minneapolis, MN 55403 (“TGMI”), with
reference to the following facts:

 

WHEREAS, the Parties entered into a Restated License Agreement, dated as of
February 1, 2008 (the “Restated Agreement”); and

 

WHEREAS, TGT Corp assigned all of its right, title and interest in and to the
Restated Agreement to TGMI effective January 29, 2011 in accordance with
Section 8.f. of the Agreement.

 

WHEREAS, the Parties desire to amend the Restated Agreement on the terms and
conditions contained herein.

 

NOW THEREFORE, the Parties hereto agree as follows:

 

1.                                     Capitalized terms used and not defined
herein shall have the same meaning as in the Restated Agreement.

 

2.                                     The Parties acknowledge and agree that on
even date herewith, Licensor is entering into a license agreement titled “Canada
Affiliate Agreement” with Target Canada Co. (“TCC”) regarding a license to
manufacture and sell Merchandise in Canada on substantially the same terms as
the Restated Agreement except as expressly set forth therein.  The Parties
further agree that Net Sales of Merchandise in Canada shall be aggregated with
Net Sales of Merchandise in the United States for the purposes of calculating
the Minimum Guaranteed Royalties for TGMI.  For such purposes, the currency
exchange rate used to convert CAD sales to USD sales will be the currency
exchange rate prevailing during the relevant Fiscal period determined by TGT
Corp, which will approximate a weighted average rate based on sales transacted
over such period (the “Exchange Rate”). The Exchange Rate will be consistent
with the currency exchange rate used for reporting Target Corporation’s Canadian
Segment sales (in CAD) on a reported basis (in USD) for external reporting
purposes.

 

3.                                     Effective as of February 1, 2013, the
Minimum Guaranteed Royalties for each Fiscal Year set forth in Section 3.c.
shall be $10,500,000, and such section shall be deemed amended to that effect.

 

4.                                     This Amendment No. 1 may be executed by
facsimile and in one or more counterparts, all of which shall be considered one
and the same agreement.

 

5.                                     Except as expressly amended or set forth
herein, all of the terms and conditions contained in the Restated Agreement
shall remain in full force and effect. References herein or in the Restated
Agreement to “this Agreement” shall be deemed to refer to the Restated Agreement
as amended by this Amendment No. 1.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment No. 1 on the
date first written above.

 

Target General Merchandise, Inc.

 

 

Cherokee Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Patricia M. Adams

 

By:

/s/ Henry Stupp

 

 

 

 

 

 

Patricia M. Adams

 

 

Henry Stupp

 

Senior Vice President

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------
